Listing Report:Supplement No. 118 dated Dec 08, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 326137 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $135.71 Auction yield range: 17.20% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Sep-1995 Debt/Income ratio: 25% Credit score: 600-619 (Dec-2009) Current / open credit lines: 22 / 22 Employment status: Full-time employee Now delinquent: 4 Total credit lines: 51 Length of status: 12y 3m Amount delinquent: $17,606 Revolving credit balance: $11,616 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 96% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: 3boyz1gyrl Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 2 On-time: 15 ( 100% ) 600-619 (Latest) Principal borrowed: $4,000.00 < mo. late: 0 ( 0% ) 700-719 (Mar-2008) 640-659 (Mar-2007) 520-539 (Dec-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description Vacation I am 34 years old and I have been employed with the Courts for over 10 yrs.? I have been a homeowner for?5 yrs 8 mos.My Current Budget:Income - $2764Expenses-House: $750Utilities: $350Auto Insurance: $100Cell Phone: $60Groceries: $500Studen Loans: $450I have $554.00 left to make the payment on my Prosper Loan.Purpose of Prosper Loan: I would like to take my children to New Mexico for their winter break.? I have borrowed on Prosper before and my loans were paid on time in full.? I am again attempting a loan thru Prosper because I love the concept and feel that interest on money borrowed is better to be paid to the INDIVIDUALS that work thru Prosper rather than pay the interest to a BANK. Information in the Description is not verified. Borrower Payment Dependent Notes Series 343861 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 27.40% Starting borrower rate/APR: 28.40% / 30.75% Starting monthly payment: $207.90 Auction yield range: 11.20% - 27.40% Estimated loss impact: 10.68% Lender servicing fee: 1.00% Estimated return: 16.72% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Mar-1998 Debt/Income ratio: 12% Credit score: 680-699 (Dec-2009) Current / open credit lines: 2 / 1 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 19 Length of status: 2y 0m Amount delinquent: $0 Revolving credit balance: $1,770 Occupation: Skilled Labor Public records last 12m / 10y: 0/ 2 Bankcard utilization: 59% Stated income: $25,000-$49,999 Delinquencies in last 7y: 2 Homeownership: No Inquiries last 6m: 0 Screen name: specbid Borrower's state: Kentucky Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description 1 card and 1 car Purpose of loan:This loan will be used to pay off the 1 credit card I have balance $1750 and buy a used car.My financial situation:I am a good candidate for this loan because? I have a reliable employer, income will always be there, The farm is owned by one of the Maktoum brothers from the United Arab Emirates. They are richer than corporations. They are very flexible about employees working overtime, which I do on a regular basis.Monthly net income: $ 1600Monthly expenses: $?Cell phone $50Credit card minimum $30, I pay a minimum of $100housing and utilities paid forother than that, nothing but food and gas. Information in the Description is not verified. Borrower Payment Dependent Notes Series 401255 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $17,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $769.01 Auction yield range: 17.20% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Aug-2002 Debt/Income ratio: 26% Credit score: 740-759 (Dec-2009) Current / open credit lines: 9 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 27 Length of status: 6y 7m Amount delinquent: $0 Revolving credit balance: $3,505 Occupation: Construction Public records last 12m / 10y: 0/ 0 Bankcard utilization: 23% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 5 Screen name: Manny2cr Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Financing a New Exterior Remodel Purpose of loan:This loan will be used to finance our most recent exterior renovation project. We have a company that specializes in the exterior remodeling of Apartment Communities. We do not make any long term loans. We pay all loans in our business within 90 days as soon as the projects are completely paid by the General Contractor. We used the loaned money to assist our company with payroll and material purchases for the remodeling projects. Must General Contractor pay within 30 days after job completion and there are some that pay every 90 days, specially those dealing with insurance companies. That is why we only borrow money short term.
